EXHIBIT Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion contains trend information and other forward-looking statements that involve a number of risks and uncertainties. Forward-looking statements include, but are not limited to, statements such as those made in “Overview” regarding Inotera's transition to the Company's stack process technology and anticipated margins and operating expenses for All Other segments in future periods; in “Net Sales” regarding DRAM production received from Inotera in 2010, future increases in NAND Flash production, and future All Other revenue under an imaging wafer supply agreement with Aptina; in “Gross Margin” regarding future charges from Inotera for underutilized capacity, future charges for inventory write-downs, gross margins from the Company’s imaging wafer supply agreement with Aptina; in “Selling,
